1933 Act File No. 002-73024 1940 Act File No. 811-03213 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 17, 2014 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Post-Effective Amendment No. 170 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 171 [X] (Check appropriate box or boxes) NATIONWIDE VARIABLE INSURANCE TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 1, SUITE 400 KING OF PRUSSIA, PENNSYLVANIA 19406 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICE) (ZIP CODE) Registrant's Telephone Number, including Area Code: (610) 230-1300 Send Copies of Communications to: ALLAN J. OSTER, ESQ. PRUFESH MODHERA, ESQ. 1, SUITE 400 STRADLEY RONON STEVENS & YOUNG, LLP KING OF PRUSSIA, PENNSYLVANIA 19406 1, SUITE 500 (NAME AND ADDRESS OF AGENT FOR SERVICE) WASHINGTON, D.C. 20036 It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on May 20, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [date] pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [X] This post-effective amendment designated a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment Nos. 170, 171 to Registrant's Registration Statement on Form N-1A (the “Amendment”) is being filed under Rule 485(b)(1)(iii) and incorporates by reference (i) the Prospectus relating to American Funds NVIT Managed Asset Allocation Fund and American Funds NVIT Managed Growth-Income Fund, each a series of Nationwide Variable Insurance Trust; (ii) the Statement of Additional Information relating to American Funds NVIT Managed Asset Allocation Fund and American Funds NVIT Managed Growth-Income Fund, each a series of Nationwide Variable Insurance Trust; and (iii) the Part C. This Amendment is being filed for the purposes of delaying the effectiveness of Post-Effective Amendment Nos. 162, 163 until May 20, 2014. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, Nationwide Variable Insurance Trust (a Delaware Statutory Trust) certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment Nos. 170, 171 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Township of Upper Merion, and Commonwealth of Pennsylvania, on this 17th day of April, 2014. NATIONWIDE MUTUAL FUNDS BY: /s/Allan J. Oster Allan J. Oster, Attorney-In-Fact for Registrant PURSUANT TO THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, THIS POST-EFFECTIVE AMENDMENT NOS. 170/171, TO THE REGISTRATION STATEMENT OF NATIONWIDE VARIABLE INSURANCE TRUST HAS BEEN SIGNED BELOW BY THE FOLLOWING PERSONS IN THE CAPACITIES INDICATED ON THE 17TH DAY OF APRIL, 2014. Signature & Title Principal Executive Officer /s/ Michael S. Spangler* Michael S. Spangler, President and Chief Executive Officer Principal Accounting and Financial Officer /s/ Joseph Finelli* Joseph Finelli, Treasurer and Chief Financial Officer /s/ Charles E. Allen* Charles E. Allen, Trustee /s/ Paula H.J. Cholmondeley* Paula H.J. Cholmondeley, Trustee /s/ Phyllis Kay Dryden* Phyllis Kay Dryden, Trustee /s/ Barbara L. Hennigar* Barbara L. Hennigar, Trustee /s/ Barbara I. Jacobs* Barbara I. Jacobs, Trustee /s/ Keith F. Karlawish* Keith F. Karlawish, Trustee /s/ Carol A. Kosel* Carol A. Kosel, Trustee /s/ Douglas F. Kridler* Douglas F. Kridler, Trustee /s/ David C. Wetmore* David C. Wetmore, Trustee and Chairman *BY: /s/ Allan J. Oster Allan J. Oster, Attorney-In Fact
